


EXECUTION COPY


AMENDMENT NO. 1 TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDMENT NO. 1 (this “Amendment”) is made as of June 26, 2015 (the
“Effective Date”) by and among BLACK HILLS CORPORATION, a South Dakota
corporation (the “Borrower”), the financial institutions listed on the signature
pages hereto (the “Banks”) and U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”), under that certain Amended
and Restated Credit Agreement, dated as of May 29, 2014 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”), by and among the Borrower, the Banks party thereto and
the Administrative Agent. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Amended
Credit Agreement (as defined below).


WHEREAS, the Borrower has requested that the Banks and the Administrative Agent
agree to make certain modifications to the Credit Agreement; and


WHEREAS, the Borrower, the Banks and the Administrative Agent have so agreed on
the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Banks and the Administrative Agent hereby agree as follows.


ARTICLE I - AMENDMENT


Effective as of the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Article III below, the Credit Agreement is
hereby amended as follows:


1.1    Section 1.1 of the Credit Agreement is hereby amended to add the
following new definitions thereto in the appropriate alphabetical order:


  “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.


“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, DebtX® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.






--------------------------------------------------------------------------------






1.2    Section 1.1 of the Credit Agreement is hereby amended to amend and
restate the following definitions in their entirety to read as follows:


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to:


(a)    the weighted average of the rates on overnight federal funds transactions
with members of the United States Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the United States Federal Reserve Bank
of New York; or


(b)    if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it;


provided, that if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.


“Fee Letters” means, individually and collectively, each of (i) that certain
letter dated as of June 26, 2015 by and between U.S. Bank National Association
and the Borrower pertaining to fees to be paid by the Borrower to U.S. Bank
National Association thereunder, (ii) that certain letter dated as of May 29,
2014 by and between The Bank of Nova Scotia and the Borrower pertaining to fees
to be paid by the Borrower to The Bank of Nova Scotia thereunder and (iii) that
certain letter dated as of May 29, 2014 by and between Union Bank, N.A. (now
known as MUFG Union Bank, N.A.) and the Borrower pertaining to fees to be paid
by the Borrower to Union Bank, N.A. (now known as MUFG Union Bank, N.A.)
thereunder.


“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”) or the U.S. Department of State and (b) any
sanctions measures imposed by the United Nations Security Council, European
Union or the United Kingdom.


“Termination Date” means June 26, 2020.


1.3    Section 2.3 of the Credit Agreement is hereby amended to amend and
restate in their entirety the following definitions contained therein to read as
follows:


“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available and (b)
if the LIBOR Index Rate cannot be determined, the arithmetical average of the
rates of interest per annum at which deposits in U.S. Dollars, in immediately
available funds are offered to the Administrative Agent at 11:00 a.m. (London,
England time) two (2) Business Days before the beginning of such Interest Period
by major banks in the interbank Eurodollar




--------------------------------------------------------------------------------






market for delivery on the first day of and for a period equal to such Interest
Period in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made by U.S. Bank as part of such Borrowing;
provided, that if LIBOR shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
  
“LIBOR Index Rate” means, for any Interest Period, the rate per annum for
deposits in U.S. Dollars for delivery on the first day of and for a period equal
to such Interest Period in an amount equal or comparable to the principal amount
of the Eurodollar Loan scheduled to be made by U.S. Bank as part of such
Borrowing, which appears on a nationally recognized service such as Reuters
Screen LIBOR01 Page (or any successor or substitute page of such page) as the
rate for deposit in U.S. Dollars for such Interest Period on the day two (2)
Business Days before the commencement of such Interest Period; provided, that if
the LIBOR Index Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


“Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan, the LIBOR
Index Rate for one month appearing on the applicable Reuters Screen LIBOR01 as
of 11:00 a.m. (London, England time) on a Business Day, provided that, if the
LIBOR Index Rate cannot be determined, the applicable Daily Eurodollar Base Rate
for one month shall instead be the arithmetical average of the rates of interest
per annum at which deposits in U.S. Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time) on a
Business Day by major banks in the interbank eurodollar market in an amount
equal or comparable to the principal amount of the relevant Swing Line Loan and
having a maturity equal to one month; provided, that if the Daily Eurodollar
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. For purposes of determining any interest rate
hereunder or under any other Credit Document which is based on the Daily
Eurodollar Base Rate, such interest rate shall change as and when the Daily
Eurodollar Base Rate shall change.


1.4    Section 2.13 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


Section 2.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Bank holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Bank.




--------------------------------------------------------------------------------




    
1.5    Section 5.16 of the Credit Agreement is hereby amended to add the
following new sentences at the end of the current last sentence thereof:
 
The Borrower, its Subsidiaries and their respective officers and employees and
to the knowledge of the Borrower its directors and agents, are in compliance
with Sanctions Laws and Regulations in all material respects. No Borrowing,
Letter of Credit, use of proceeds or other Transactions will violate any
Sanctions Laws and Regulations.


1.6    Section 7.6 of the Credit Agreement is hereby amended to (i) replace the
phrase “Banks receive” in clause (b) thereof with “Administrative Agent
receives” and (ii) replace the word “Banks” in clause (c) thereof with
“Administrative Agent”.


1.7    Clause (vi) of Section 7.12 of the Credit Agreement is hereby amended to
replace the phrase “the Borrower may enter into a merger with, or acquisition of
all of, another Person so long as:” contained therein with “the Borrower may
enter into a merger with, or acquisition of all or substantially all of the
capital stock or assets of, another Person so long as:”


1.8    Clause (a) of Section 7.26 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


(a)    The Borrower shall not request any Loans or Letters of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its and
their respective directors, officers and employees shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) to fund any activities or business
of or with any Designated Person, or in any country, region or territory, that
at the time of such funding is the subject of any sanctions under any Sanctions
Laws and Regulations, or (iii) in any other manner that would result in a
violation of any Sanctions Laws and Regulations by any party to this Agreement.


1.9    Section 11.1 of the Credit Agreement is hereby amended to (i) replace the
phrase “U.S. federal withholding tax” contained therein with “U.S. Federal
withholding Tax” and (ii) insert the following new clause (f) in the appropriate
order:


(f)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after June 26, 2015, the Borrower and the Administrative Agent shall
treat (and the Banks hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).


1.10    Section 11.8 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


Section 11.8     Notices.


(a) Except as otherwise specified herein, all notices under the Credit Documents
shall be in writing (including facsimile or by using Electronic Systems) and




--------------------------------------------------------------------------------




shall be given to a party hereunder at its address or facsimile number set forth
below or such other address or facsimile number as such party may hereafter
specify by notice to the Administrative Agent and the Borrower, given by
courier, by United States certified or registered mail, by other
telecommunication device capable of creating a written record of such notice and
its receipt or, to the extent permitted in Section 11.8(b) hereof, Electronic
Systems. Notices under the Credit Documents to the Banks shall be addressed to
their respective addresses, facsimile or telephone numbers set forth on their
respective Administrative Questionnaires or in the assignment agreement which
any assignee bank executes pursuant to Section 11.12 hereof, and to the Borrower
and to the Administrative Agent to:


If to the Borrower:
 
Black Hills Corporation
PO Box 1400
625 9th Street
Rapid City, South Dakota 57709
Attention: Kimberly Nooney
Facsimile: 605.721.2597
Telephone: 605.721.2370
 
with copies to:
 
Black Hills Corporation
PO Box 1400
625 9th Street
Rapid City, South Dakota 57709
Attention: Steven J. Helmers
Facsimile: 605.721.2550
Telephone: 605.721.2303
 
If to the Administrative Agent:
 
Notices shall be sent to the applicable address set forth on Part B of Schedule
4 hereto.



Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11.8 or in the applicable Administrative Questionnaire
and a confirmation of receipt of such facsimile has been received by the sender,
(ii) if given by courier, when delivered, (iii) if given by mail, three (3)
Business Days after such communication is deposited in the mail, registered with
return receipt requested, addressed as aforesaid or (iv) if given by any other
means, when delivered at the addresses specified or referred to in this Section
11.8; provided that any notice given pursuant to Section 2 hereof shall be
effective only upon receipt during the recipient’s normal business hours.
Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).




--------------------------------------------------------------------------------






(b)    Notices and other communications to the Banks hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


1.11    The schedules to the Credit Agreement are hereby amended and restated in
their entirety by the schedules attached hereto.


ARTICLE II - REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants as follows:


2.1    This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally.


2.2    As of the date hereof and after giving effect to the terms of this
Amendment, (i) the Borrower shall be in full compliance with all of the terms
and conditions of the Credit Agreement, as amended hereby, and no Default or
Event of Default shall have occurred and be continuing and (ii) each of the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects
(unless such representation or warranty is already qualified with respect to
materiality, in which case it shall be and remain true and correct in all
respects) as of the date hereof, except that if any such representation or
warranty relates solely to an earlier date it need only remain true in all
material respects (unless such representation or warranty is already qualified
with respect to materiality, in which case it shall be and remain true and
correct in all respects) as of such date.


ARTICLE III - CONDITIONS PRECEDENT


This Amendment shall become effective on the Effective Date, provided, however,
that the effectiveness of this Amendment is subject to the satisfaction of each
of the following conditions precedent:


3.1    The Administrative Agent shall have received:


a.Counterparts of this Amendment duly executed by the Borrower, the
Administrative Agent and the Banks.


b.For each Bank, the favorable written opinion of (i) Faegre Baker Daniels LLP,
counsel to the Borrower, and (ii) General Counsel to the Borrower; provided,
either such opinion shall include a legal opinion to the effect that the
Borrower has obtained all necessary approvals under PUHCA in connection with its
obligations under the Credit Documents, as






--------------------------------------------------------------------------------




amended hereby, and such other related matters as the Administrative Agent may
reasonably request;


c.A certificate of the secretary of Borrower certifying (a) that there have been
no changes in the certificate of incorporation or bylaws of Borrower since May
29, 2014 (or if changes have occurred, attaching the current certificate of
incorporation and bylaws), (b) resolutions of its Board of Directors authorizing
the execution, delivery of the Amendment and performance of the Amendment and
the Credit Agreement, as amended hereby, and (c) to the extent modified from the
incumbency and specimen signatures delivered to the Administrative Agent as of
May 29, 2014, the incumbency and specimen signature of each of its officers
authorized to sign this Amendment;


d.A certificate stating that the conditions precedent set forth in Article II
hereof and this Article III have been satisfied; and


e.Such other documents and information as the Administrative Agent may
reasonably request.


3.2    All legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Banks.


3.3    The Borrower shall have paid to the Administrative Agent for the benefit
of each Bank the applicable fees for providing their respective Commitments
under the Credit Agreement, as amended hereby.


3.4    There has been no material adverse change in the business, assets,
operations, performance or condition, financial or otherwise, of the Borrower
and its subsidiaries taken as a whole, since the last day of the most recently
audited financial year of the Borrower.


ARTICLE IV - GENERAL


4.1    Expenses. The Borrower agrees to reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket expenses paid or incurred by the
Administrative Agent, including, without limitation, reasonable fees, charges
and disbursements of outside counsel to the Administrative Agent incurred in
connection with preparation, negotiation and execution of this Amendment and any
other document required to be furnished herewith.


4.2    Counterparts. This Amendment may be executed in any number of counterpart
signature pages, and by the different parties on different counterparts, each of
which when executed shall be deemed an original but all such counterparts taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart hereof via facsimile or electronic means shall for all purposes be
as effective as delivery of an original counterpart.


4.3    Severability of Provisions. Any provision in this Amendment that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of this Amendment are declared to be severable.




--------------------------------------------------------------------------------






4.4    Governing Law. This Amendment, and the rights and duties of the parties
hereto, shall be construed and determined in accordance with the internal laws
of the State of New York.


4.5    Successors; Enforceability. The terms and provisions of this Amendment
shall be binding upon the Borrower, the Administrative Agent and the Banks and
their respective successors and assigns, and shall inure to the benefit of the
Borrower, the Administrative Agent and the Banks and the successors and assigns
of the Administrative Agent and the Banks.
  
4.6    Reference to and Effect on the Credit Agreement.


a.    Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Amended Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.


b.    Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith (including, without limitation, all of the Loan Documents) shall
remain in full force and effect and are hereby ratified and confirmed.


c.    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Banks, nor constitute a waiver of any provision of the Amended Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.


d.     This Amendment shall constitute a Credit Document.


4.7    Headings. Section headings used in this Amendment are for reference only
and shall not affect the construction of this Amendment.




(signature pages follow)




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.










 
BLACK HILLS CORPORATION,
as the Borrower
 
 
 
By: /s/ Kimberly F. Nooney
 
Name:Kimberly F. Nooney
 
Title:Vice President - Treasurer







--------------------------------------------------------------------------------








 
U.S. BANK NATIONAL ASSOCIATION, as a Bank and as Administrative Agent
 
 
 
By: /s/ John M. Eyerman
 
Name:John M. Eyerman
 
Title:Vice President







--------------------------------------------------------------------------------






 
THE BANK OF NOVA SCOTIA, as a Bank
 
 
 
By: /s/ Thane Rattew
 
Name:Thane Rattew
 
Title:Managing Director







--------------------------------------------------------------------------------








 
MUFG UNION BANK, N.A. f/k/a Union Bank, N.A, as a Bank
 
 
 
By: /s/ Maria Ferradas
 
Name:Maria Ferradas
 
Title:Vice President







--------------------------------------------------------------------------------








 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank
 
 
 
By: /s/ Nick Brokke
 
Name:Nick Brokke
 
Title:Vice President







--------------------------------------------------------------------------------










 
ROYAL BANK OF CANADA, as a Bank
 
 
 
By: /s/ Joseph Braun
 
Name:Joseph Braun
 
Title:Authorized Signatory
 
 







--------------------------------------------------------------------------------






 
COBANK, ACB, as a Bank
 
 
 
By: /s/ John H. Kemper
 
Name:John H. Kemper
 
Title:Vice President
 
 







--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as a Bank
 
 
 
By: /s/ Justin Martin
 
Name:Justin Martin
 
Title:Authorized Officer
 
 









--------------------------------------------------------------------------------






 
BMO HARRIS FINANCING, INC., as a Bank
 
 
 
By: /s/ Kevin Utsey
 
Name:Kevin Utsey
 
Title:Director
 
 







--------------------------------------------------------------------------------






 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank
 
 
 
By: /s/ Mikhail Faybusovich
 
Name:Mikhail Faybusovich
 
Title:Authorized Signatory
 
 
 
By: /s/ Whitney Gaston
 
Name:Whitney Gaston
 
Title:Authorized Signatory







--------------------------------------------------------------------------------








 
BANK OF AMERICA, N.A., as a Bank
 
 
 
By: /s/ Carlos Morales
 
Name:Carlos Morales
 
Title:Senior Vice President
 
 









